United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3756
                                   ___________

Seebetha Richmond,                  *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Arkansas.
Kenneth S. Apfel, Commissioner      *
of Social Security,                 *       [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                         Submitted: March 16, 1998
                             Filed: March 17, 1998
                                 ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

     Seebetha Richmond appeals the District Court’s1 order granting summary
judgment to the Commissioner and affirming the Commissioner’s decision to deny
Richmond supplemental security income benefits. Having carefully reviewed the



      1
       The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
record and the parties’ submissions, we affirm the judgment of the District Court for
the reasons set forth in its memorandum. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-